Citation Nr: 1712743	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide agent exposure or service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1954 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing with the undersigned Veterans Law Judge in March 2013, and a transcript of the hearing is associated with his claims folder.

This appeal was most recently before the Board in August 2016.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claim in August 2016 to obtain a VA examination and opinion on whether his currently diagnosed hypertension was etiologically related to his active service or his service-connected disabilities.  

In response to the August 2016 Board remand an October 2016 VA examination and opinion was obtained.  The examiner noted the Veteran was diagnosed with hypertension in 1991.  The Veteran stated his blood pressure was checked several times during his active service.  The examiner concluded that the Veteran's hypertension was not etiologically related to his active service to include herbicide agent exposure.  The examiner indicated that she believed the Veteran was tested for blood pressure repeatedly during his active service but since he was not put on medication or advised to maintain a specific diet the blood pressure findings were likely not abnormal.  The examiner concluded the Veteran's hypertension was not etiologically related to his herbicide agent exposure because hypertension is not presumptively connected to herbicide agent exposure.  The examiner also found the Veteran's hypertension was not due to or the result of his service-connected peripheral vascular disease, diabetes, sleep apnea, coronary artery disease, sick sinus syndrome with a pacemaker implant, or peripheral neuropathy because the diagnosis of hypertension predated the diagnoses of the aforementioned service-connected disabilities.  The examiner added the Veteran's hypertension is most likely due to natural age, genetic predisposition, sedentary lifestyle, and 20 pack year smoking history.  The examiner found that the Veteran's hypertension was not aggravated by any of his service-connected disabilities because his hypertension was well controlled.  

The Board finds the October 2016 opinion inadequate.  The examiner concluded the Veteran's hypertension was not etiologically related to his active service, to include his herbicide agent exposure, because hypertension is not a condition for which presumptive service connection is granted.  However, the Board notes the fact that a condition is not presumptively service-connected under 38 C.F.R. § 3.309 does not preclude it from being etiologically related to herbicide agent exposure.  Further, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2012 concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2012, 814 (2013).

Moreover, the examiner concluded the Veteran's hypertension was not caused by any of his service-connected disabilities because he was diagnosed with hypertension prior to all of his service-connected disabilities.  However, the Board notes the fact that a condition was diagnosed at a specific time does not mean that that condition did not exist prior to the day it was diagnosed.  Additionally, the examiner concluded the Veteran's hypertension was not aggravated by any of his service-connected disabilities because the Veteran's hypertension was well controlled.  However, an April 2014 private treatment record noted the Veteran had hypertensive retinopathy and that the edema in the branch retinal vein was likely caused by high blood pressure.  The treatment provider noted they counseled the Veteran on the importance of good blood pressure control.  Additionally, a May 2013 private treatment record noted the Veteran had hypertension which increased his risk for sleep apnea and that his hypertension was associated with his diabetes.  The October 2016 opinion provider did not address any of the above treatment records.  Therefore, an adequate addendum opinion must be obtained on remand.  

Moreover, it appears the Veteran continues to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  The AOJ must contact the VA examiner who examined the Veteran in October 2016 in connection with his claim for service connection for hypertension and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension is etiologically related to his active service to include herbicide agent exposure?

In providing this opinion, the physician should indicate consideration of the NAS report that concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension. See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2012, 814 (2013) (notwithstanding that VA has not yet added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available). 

Further, the physician must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case. The physician may not rely solely on the fact that the Veteran's hypertension is not on the presumptive list of diseases associated with herbicide exposure.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused by his service-connected disabilities of peripheral vascular disease of the bilateral lower extremities, peripheral neuropathy of the bilateral upper and lower extremities, diabetes mellitus type II, obstructive sleep apnea, coronary artery disease with sick sinus syndrome and a pacemaker implant, bilateral cataracts, residuals of prostate cancer or erectile dysfunction?

The examiner should consider and discuss as necessary the following:

(i)  A May 2013 private treatment record noting the Veteran had hypertension which increased his risk for sleep apnea and that  his hypertension was associated with his diabetes; and 

(ii)  An April 2014 private treatment record noting the Veteran had hypertensive retinopathy and that the edema in the branch retinal vein was likely caused by high blood pressure.   

(c)  Is it at least as likely as not that the Veteran's service-connected disabilities of peripheral vascular disease of the bilateral lower extremities, peripheral neuropathy of the bilateral upper and lower extremities, diabetes mellitus type II, obstructive sleep apnea, coronary artery disease with sick sinus syndrome and a pacemaker implant, bilateral cataracts, residuals of prostate cancer or erectile dysfunction aggravated the Veterans hypertension?

The examiner should consider and discuss as necessary the following:

(i)  A May 2013 private treatment record noting the Veteran had hypertension which increased his risk for sleep apnea and that  his hypertension was associated with his diabetes; and 

(ii)  An April 2014 private treatment record noting the Veteran had hypertensive retinopathy and that the edema in the branch retinal vein was likely caused by high blood pressure.   

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

If the October 2016 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

2.  After completing the above actions and any other development as may be indicated, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




